CARMODY, Chief Justice. Petitioner seeks a review of the decision of the Board of Bar Examiners, denying his application for admission to the New Mexico State Bar upon motion. Except for the difference of name, the excerpt of the minutes of the Board of Bar Examiners is identical with that set out in the opinion in Rask v. Board of Bar Examiners, 75 N.M. 617, 409 P.2d 256. Petitioner was admitted to practice of law in Ohio in 1940 following his graduation from Western Reserve University with a Bachelor of Law degree and his passing the Ohio bar examination. Other than approximately five years in the military service during World War IT, petitioner, since 1940, has generally held himself out as an attorney in the State of Ohio, and has actively and continuously practiced law as his sole occupation immediately preceding the filing of his application to be admitted on motion in 'New Mexico in September 1964. It appears that the applicant is in all respects qualified to become a member of the' New Mexico Bar and is of good moral character. For the reasons stated in Rask, the decision of the Board of Bar Examiners is reversed, and petitioner’s motion for admission will be granted upon proper showing of compliance with the residence requirement. It is so ordered. CHAVEZ, NOBLE, MOISE and COMPTON, JJ., concur.